Allianz Life Insurance Company of North America Stewart Gregg Senior Securities Counsel Corporate Legal 5701 Golden Hills Drive Minneapolis, MN55416-1297 Telephone:763-765-2913 Telefax:763-765-6355 stewart_gregg@allianzlife.com www.allianzlife.com April 13, Ms. Sally Samuel Office of Insurance Products Securities and Exchange Commission 100 F Street, NE Washington, DC20549-4644 Re:Allianz Life Insurance Company of North America Allianz Life Variable Account B Post Effective Amendment No. 19 to Registration Statement Nos. 333-139701 and 811-05618 Allianz Life Insurance Company of New York Allianz Life Variable Account C Post Effective Amendment No. 15 to Registration Statement Nos. 333-143195 and 811-05716 Dear Ms.
